875 F.2d 871
Unpublished Disposition
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Ching-Sang TSO, aka Samson Alton Tso Petitioner,v.UNITED STATES IMMIGRATION AND NATURALIZATION SERVICE, Respondent.

1
No. 87-7497.


2
United States Court of Appeals, Ninth Circuit.

Argued and Submitted April 14, 1989.Decided May 22, 1989.

3
Before WIGGINS and KOZINSKI, Circuit Judges, and MARSH, District Judge.*


4
MEMORANDUM**


5
Ching-Sang Tso, aka Samson Alton Tso, petitions for review of the Board of Immigration Appeals' (BIA) denial of his request for a waiver of deportation under Sec. 212(c) of the Immigration and Nationality Act, 8 U.S.C. Sec. 1182(c).


6
The BIA's decision that the Immigration Judge properly considered the seriousness of petitioner's criminal history against the factors weighing in favor of a waiver of deportation is sufficiently supported by a reasoned explanation based upon legitimate concerns.   See Vargas v. INS., 831 F.2d 906, 908 (1988).


7
We do not have jurisdiction to hear petitioner's ineffective assistance of counsel claim because he failed to raise this issue before the BIA.  See Id. at 907, citing Tejeda-Mata v. INS, 626 F.2d 721, 726 (9th Cir.1980), cert. denied, 456 U.S. 994 (1982).  Petitioner's challenge to counsel's one sentence appeal to the BIA, as well as his other claims of ineffective assistance of counsel, are properly addressed in a motion to reopen or for reconsideration before the BIA.   See Roque-Carranza v. INS, 778 F.2d 1373, 1373-74 (9th Cir.1985).


8
Accordingly, the petition for review is DENIED and the decision of the BIA is AFFIRMED.  The order of deportation is stayed for sixty days from the date of this memorandum to allow time for petitioner to file a motion to reopen and, if a motion to reopen is filed with the BIA, for such further time as is necessary for the disposition of the motion.  See Id.


9
AFFIRMED.



*
 The Honorable Malcolm F. Marsh, United States District Judge for the District of Oregon, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3